Name: Commission Regulation (EEC) No 1066/91 of 26 April 1991 fixing the export refunds on malt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 4. 91 Official Journal of the European Communities No L 107/35 COMMISSION REGULATION (EEC) No 1066/91 of 26 April 1991 fixing the export refunds on malt THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular the fourth subparagraph of Article 16 (2) thereof, ( Having regard to the opinion of the Monetary Committee, Whereas Article 16 of Regulation (EEC) No 2727/75 provides that the difference between quotations or prices on the world market for the products listed in Article 1 of those Regulations and prices for those products within the Community may be covered by an export refund ; from cereals and rice that the export refund should be fixed at an amount which will cover the difference between Community prices and world market prices ; Whereas the world market situation or the specific requirements of certain markets may make it necessary to vary the refund for certain products according to destin ­ ation ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (6), as last amended by Regula ­ tion (EEC) No 2205/90 (7),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas the refund must be fixed once a month ; whereas it may be altered in the intervening period ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Whereas Article 2 of Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (') provides that when refunds are being fixed account must be taken of the existing situation and the future trend with regard to prices and availabilities of cereals on the Community market on the one hand and prices for cereals and cereal products on the world market on the other ; whereas the same Article provides that it is also important to ensure equilibrium and the natural development of prices and trade on cereal markets and, furthermore, to take into account the economic aspect of the proposed exports, and the need to avoid disturbances on the Community market ; HAS ADOPTED THIS REGULATION : Whereas Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export system for products processed from cereals and from rice (4), as last ¢ amended by Regulation (EEC) No 1906/87 (5), defines the specific criteria to be taken into account when the refund on these products is being calculated ; Article 1 The export refunds on malt listed in Article 1 (d) of Regu ­ lation (EEC) No 2727US subject to Regulation (EEC) No 2744/75 shall be as set out in the Annex hereto. Whereas it follows from applying these detailed rules to the present situation on the market in products processed Article 2 This Regulation shall enter into force on 1 May 1991 .(') OJ No L 281 , 1 . 11 . 1975 , p. 1 . (2) OJ No L 353 , 17. 12 . 1990, p. 23 . (3) OJ No L 281 , 1 . 11 . 1975, p. 78 . (4) OJ No L 281 , 1 . 11 . 1975, p. 65 . 0 OJ No L 182, 3 . 7. 1987, p. 49. f) OJ No L 164, 24. 6 . 1985, p . 1 . Ã ) OJ No L 201 , 31 . 7. 1990 , p . 9 . No L 107/36 Official Journal of the European Communities 27 . 4. 91 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 26 April 1991 fixing the export refunds on malt (ECU/ tonne) Product code Refund 1107 10 19 000 1107 10 99 000 1107 20 00 000 115,00 127,00 150,00 NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87 as amended (OJ No L 366, 24. 12. 1987, p. 1 ).